                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF IOWA
                                   WESTERN DIVISION

Jason Thiele,                                   :       Case No. 5:18-cv-04081 (LTS)
                                                :
                Plaintiff,                      :
        v.                                      :
                                                :
BASF Corp., et al.,                             :
                                                :
                Defendants.                     :

                 DEFENDANT KERRY FLAVOR SYSTEMS US, LLC’S
                CORPORATE DISCLOSURE/STATEMENT OF INTEREST

        As required by LR 7.1 Defendant Kerry Flavor Systems US, LLC provides the following

information to the Court:

        (a) The following are the names of all associations, firms, partnerships, corporations, and

other artificial entities that either are related to Defendant Kerry Flavor Systems US, LLC as a

parent, subsidiary, or otherwise, or have a direct or indirect pecuniary interest in Defendant

Kerry Flavor Systems US, LLC’s outcome in the case:

        •       Kerry Inc. is the sole member of Kerry Flavor Systems US, LLC. Kerry Inc. is a

                subsidiary of Kerry Holding Co., a Delaware corporation, which is a subsidiary of

                Kerry Group plc, a public limited company of Ireland.

        (b) With respect to each entity named in response to (a), the following describes its

connection to or interest in the litigation, or both:

        •       Kerry Inc. is the sole member of Kerry Flavor Systems US, LLC. Kerry Inc. is a

                subsidiary of Kerry Holding Co., a Delaware corporation, which is a subsidiary of

                Kerry Group plc, a public limited company of Ireland.




       Case 5:18-cv-04081-LTS-KEM Document 34 Filed 11/14/18 Page 1 of 2
Date: November 14, 2018              Respectfully submitted,

                                     /s/ Nancy J. Penner          AT0006146
                                     Shuttleworth & Ingersoll, P.L.C.
                                     115 3rd St. SE, Suite 500
                                     Cedar Rapids, IA 52401
                                     Telephone: (319) 365-9461
                                     Fax: (319) 365-8443
                                     E-mail: njp@shuttleworthlaw.com

                                     - and -

                                     Joyce D. Edelman (pro hac vice motion forthcoming)
                                     Jason T. Gerken (pro hac vice motion forthcoming)
                                     Ryan L. Graham (pro hac vice motion forthcoming)
                                     Porter Wright Morris & Arthur LLP
                                     41 South High Street, Suite 2900
                                     Columbus, OH 43215
                                     Telephone: (614) 227-2083
                                     Fax: (614) 227-2100
                                     E-mail: jedelman@porterwright.com
                                             jgerken@porterwright.com
                                             rgraham@porterwright.com

                                     Attorneys for Defendant Kerry Flavor Systems US, LLC


                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 14th day of November, 2018, the foregoing was electronically
filed with the Court and was served – through the Court’s Electronic Case Filing (“ECF”) system
– on all counsel of record.

                                     /s/Haley Fauconniere




                                    2
      Case 5:18-cv-04081-LTS-KEM Document 34 Filed 11/14/18 Page 2 of 2
